Citation Nr: 0511732	
Decision Date: 04/26/05    Archive Date: 05/03/05

DOCKET NO.  03-20 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for status post rotator 
cuff repair of the left shoulder, evaluated 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from October 1973 to 
October 1993.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Columbia, South Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The RO confirmed and continued a 10 percent evaluation 
for status post rotator cuff repair, previously classified as 
bursitis.  

The veteran had a videoconference hearing in February 2005 
before the undersigned Veterans Law Judge (VLJ) of the Board.  
A transcript of the proceeding is of record.  

Unfortunately, however, the evidence must be further 
developed before deciding the appeal.  So the case is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

Clinical records reflect the veteran's treatment by the Moore 
Orthopedic Clinic for a persistently painful left rotator 
cuff tear with impingement syndrome.  In October 2002, he 
underwent a left arthroscopic subacromial decompression and 
repair of a massive left rotator cuff tear.  

The veteran was afforded a VA orthopedic examination in July 
2003.  Clinical inspection revealed that range of motion of 
the left shoulder was from 0 to 150 degrees of forward 
flexion and from 0 to 150 degrees of elevation.  X-rays 
showed calcification within the biceps tendon, and the 
radiologic impression was calcific tendonitis.  The 
orthopedist noted the rotator cuff repair and indicated a 
possible retear.  He observed the veteran had limited range 
of motion and significant disability secondary to this.

On additional VA orthopedic examination in November 2003, 
there were no signs of impingement syndrome of the left 
shoulder.  But at the same time, the examiner pointed out 
that a rotator cuff repair could be a chronic problem.  

The veteran was afforded another VA orthopedic examination in 
February 2004.  He reported that he had pain with sleeping on 
his side.  He indicated that he had weakness and pain while 
trying to do activities with the "right" shoulder.  
Clinical inspection of the "right" shoulder revealed that 
range of motion was from 0 to 165 degrees of passive forward 
elevation and abduction, with active elevation of 145 
degrees.  He showed positive signs of impingement.  The 
acromioclavicular (AC) joint was tender to palpation.  
Supraspinatus strength was graded as 5/5.  

X-rays of the "right" shoulder disclosed degenerative joint 
disease at the glenohumeral joint, and to a lesser degree at 
the AC joint.  There appeared to be a decrease in the space 
between the humeral head and the inferior surface of the 
acromion process of the scapula, suggesting degenerative 
thinning or a tear of the supraspinatus tendon.  The clinical 
assessment was evidence of subacromial impingement of the 
"right" shoulder, AC joint arthrosis and possible rotator 
cuff tendonopathy versus subacromial bursitis.  

It is initially important to bare in mind that, in his 
reopened claim for benefits received in April 2003, the 
veteran requested an increased rating for his service-
connected left shoulder disorder.  He did not mention a right 
shoulder disorder.  All contentions advanced by him and all 
findings reported by examiners, in every document relevant to 
the current appeal except the report of the February 2004 
VA orthopedic examination, pertain to the left shoulder.  So 
the Board believes the only plausible interpretation of the 
February 2004 VA orthopedic examination report is that it 
concerns the service-connected left shoulder (not "right" 
shoulder).



In any event, the current medical evidence suggests - but 
does not confirm, the veteran sustained a retearing of his 
left rotator cuff since his surgery in October 2002.  
Moreover, one VA orthopedist found no evidence of left 
shoulder impingement syndrome, postoperatively, while another 
VA orthopedist, only about three months later, did find 
impingement syndrome.  The record, then, remains equivocal 
about the presence or absence, currently, of impingement 
syndrome or a retear of the rotator cuff.  This is especially 
problematic in deciding this appeal.

Additionally, in evaluating the veteran's left shoulder 
disability, including degenerative changes, the RO must take 
into account functional loss due to pain, weakness, 
incoordination or fatigability, as mandated by 38 C.F.R. 
§§ 4.40, 4.45 and 4.59, in addition to disability based on 
limitation of motion.  In this regard, the RO's attention is 
directed to the case of DeLuca v, Brown, 8 Vet. App. 202 
(1995), wherein the United States Court of Appeals for 
Veterans Claims (Court) held that it was essential that the 
rating examination adequately portray the functional loss 
resulting from service-connected disability.  Moreover, the 
Court held that ratings based on limitation of motion do not 
subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also 
held that the provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups or prolonged use.  

At the veteran's personal hearing in February 2005, he 
described factors that limited left shoulder function.  He 
testified that, besides limitation of motion of the left 
shoulder, he had loss of strength (weakness) and instability.  
None of the three VA orthopedic examinations in connection 
with this appeal has addressed the factors that limit joint 
function specified by the DeLuca decision and the pertinent 
regulations cited above.  

So the Board believes that another VA orthopedic examination 
is required to reconcile ambiguous assessments about certain 
manifestations of the veteran's left shoulder disability, as 
well as to address any functional limitations of the type 
mentioned in DeLuca.

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Schedule the veteran for another VA 
orthopedic examination to determine the 
current severity of his service-connected 
left shoulder disability.  
The examination should include a review 
of his medical history and current 
complaints, as well as a comprehensive 
clinical evaluation.  The claims folder 
and a copy of this REMAND must be made 
available for the examiner's review of 
the veteran's pertinent medical history.  

With respect to the left shoulder, the 
examination report should include, but is 
not limited to, determining the veteran's 
range of motion (also specifying normal 
range of motion) and indicating whether 
he has instability, pain/painful motion, 
premature or excess fatigability, and 
incoordination, etc., including when his 
symptoms are most problematic - such as 
during prolonged use of this extremity or 
when his symptoms "flare up."  As well, 
the examiner should state specifically 
whether the veteran has sustained a 
retear of the rotator cuff and whether he 
now has impingement syndrome.  If either 
a retear of the rotator cuff or 
impingement syndrome is demonstrated, 
then the examiner should relate the 
resultant manifestations.
 
2.  Review the report of the VA 
orthopedic examination to ensure it 
provides the information requested.  If 
not, take corrective action.  38 C.F.R. 
§ 4.2; Stegall v. West, 11 Vet. App. 268 
(1998).

3.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
send him and his representative an 
appropriate supplemental statement of the 
case (SSOC) and give them time to respond 
before returning the case to the Board 
for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




